DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed on December 15, 2020 and the Response to Notice of Non-Compliant Amendment filed on March 11, 2021 are acknowledged.
Claims 1-9, 11-15 and 24-25 were pending. Claims 1, 4-5, 7-8, 15 and 24-25 are being examined on the merits. Claims 9-14 are withdrawn. Claims 2-3, 6 and 16-23 are canceled.

Response to Arguments
Applicant’s arguments filed on December 15, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objections or rejections:

Objections to Drawings
Objections to claims 1-2, 4-5, 7-8, 15 and 24
Rejection of claims 1-8, 15 and 24-25 under 35 USC § 112(b), indefiniteness
Rejection of claims 1-8 and 24-25 under 35 USC § 112(b), lack of antecedent basis

Rejection of claims 2-3 under 35 USC § 112(d)
Rejection of claim 25 under 35 USC § 103 over Tanner in view of Nyan, Biosearch, Di 
Fiori and Benzine

Rejection of claim 15 under 35 USC § 112(b), lack of antecedent basis
Applicant did not correct the lack of antecedent basis issue in claim 15, and, accordingly, 
this rejection is maintained.

Rejection of claims 1-7 and 15 under 35 USC § 103 over Tanner in view of Nyan, Biosearch and Di Fiori
	Applicant argues that these rejections should be withdrawn in view of the amendments to instant claim 1, and in view of various arguments distinguishing the cited art (Remarks, pp. 4-9). 
	The Examiner agrees that the cited art does not teach or suggest, in particular, newly amended claim 1. However, the Examiner disagrees with some of Applicant’s arguments. Specifically, Applicant argues that Nyan teaches a probe, while the instant claims are directed to a primer, with the distinction being that a primer is extendable by a Taq polymerase, while a probe is not extendable (Remarks, p. 6). The Examiner notes that instant claim 1 is directed only to an oligonucleotide, not a primer, and does not explicitly or implicitly require that oligonucleotide be able to be extended by a polymerase. Rather, the claim only requires that it can be used in a LAMP reaction. The use of fluorophore-labeled oligonucleotide probes in LAMP 
	These rejections are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) filed March 15, 2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) and lacks the fee set forth in 37 CFR 1.17(p).  For an IDS filed after the mailing of a first Office Action on the merits to be considered, 37 CFR 1.97(c) requires that Applicant provide either the statement specified in 37 CFR 1.97(e), or payment of the fee set forth in 37 CFR 1.17(p). However, neither the statement nor the fee have been provided with this filing.
The IDS has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “the target gene in the 3 direction” in l. 11 should be “the target gene in the 3’ direction”




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the infectious disease” in ll. 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 15 does not previously recite an infectious disease.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nyan1 (US Patent App. Pub. No. 2017/0044631) in view of Di Fiori2 (The Effect of Dye-Dye Interactions on the Spatial Resolution of Single-Molecule FRET Measurements in Nucleic Acids, Biophysical Journal, 98(10): 2265-2272, 2010) and Suwara (WO 2015/063498 A2), as evidenced by Sigma (Sigma-Aldrich, Primers and Fluorescent Probes, 2014) and ATDBio (FAM (fluorescein), HEX, JOE, ROX, TAMRA, TET, Texas Red and others, 2005-2021).

Regarding independent claim 1, Nyan teaches …
An oligonucleotide for use in a loop-mediated isothermal nucleic acid amplification (LAMP) reaction for a specific sequence of a target gene, wherein the oligonucleotide comprises two target gene sites (para. 5: “methods of detecting … nucleic acids in a sample … contacting the sample with one or more sets of LAMP primers specific for a … nucleic acid of interest”; 
and one of the oligonucleotide sequence for the target gene in the 5' end direction of the two target gene sites is positioned as a reporter dye (para. 102: “an LR primer … further including a fluorophore (for example at the 5’ end of the LR primer) and/or a quencher (for example at the 3’ end of the LR primer)”;
the sequence of one of the oligonucleotide sequence for the target gene in the 3’ direction is positioned as a quencher (para. 102: “an LR primer … further including a fluorophore (for example at the 5’ end of the LR primer) and/or a quencher (for example at the 3’ end of the LR primer”);

Nyan suggests the limitations requiring that the 5’ and 3’ labels be placed internally, instead of being placed on the 5’ and 3’ terminal nucleotides, respectively (para. 102: “an LR primer … further including a fluorophore (for example at the 5’ end of the LR primer) and/or a quencher (for example at the 3’ end of the LR primer). Thus, while Nyan does not explicitly teach an oligonucleotide with fluorophores and quenchers on internal nucleotides, Nyan does teach exemplary oligonucleotides with fluorophores and quenchers on the terminal ends. Since the terminal labeling is presented as an alternate embodiment, one of ordinary skill in the art would understand from this teaching that the fluorophore and quencher do not have to be on 
In addition, Suwara teaches an extendible oligonucleotide LAMP probe with a fluorophore-labeled internal nucleotide (p. 2, para. 5 through p. 3, para. 2: “the probe … is elongated and becomes incorporated into a DNA product during isothermal amplification … the fluorophore is conjugated to an internal cytosine … [t]he oligonucleotide does not contain a ddNTP at its 3’ end which enables incorporation of the labelled oligonucleotide into the amplicon”).


Nyan suggests the limitation … and wherein there is within a 21-33 mer interval between the reporter dye and the quencher (para. 98: “an LF primer (for example, SEQ ID NO[]: 5) … includes a fluorophore, for example attached to the 5’ end or the 3’ end of the primer … the labeled LAMP primer also includes a … quencher … attached to the 5’ end or the 3’ end of the primer”; para. 160 and Table 1 also describe a number of LAMP primers each labeled with 5’ fluorophores and 3’ quenchers). SEQ ID NO: 5 in Nyan is 23 bp in length. When SEQ ID NO: 5 includes a fluorophore on the 5’ end (nucleotide 1) and a quencher on the 3’ end (nucleotide 23), there 21 nucleotides between the reporter dye and quencher. Therefore, Nyan suggests a fluorophore labeled oligonucleotide with a 21mer between the reporter and quencher. In addition, when a claim limitation recites a range, the limitation is anticipated when the prior art teaches a point within the range. MPEP 2131.03.



	Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the LAMP primers of Nyan to incorporate the fluorophore-labeled internal nucleotide of Suwara. Nyan teaches the need for sensitive and specific LAMP assays to detect viral infections in individuals. Suwara teaches that labeling an internal nucleotide of an oligonucleotide with a fluorophore, allows the labeled oligonucleotide to be incorporated into an amplification products during LAMP. This then provides for specific detection of targets in a multiplex format. Therefore, the ordinary artisan would have been motivated to incorporate the internal labeled oligonucleotide of Suwara into the Nyan to achieve the expected advantage of a highly sensitive and specific multiplex LAMP assay, and would have had an expectation of success as LAMP primer design is well-known in the art, and because Nyan suggests labeling internal nucleotides. 
	One of ordinary skill in the art would have been further motivated to use the amino-C6 linkage of Di Fiori to attach the fluorophore or quencher to the internal deoxynucleotide because such linkages are recognized in the art as being used for that purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.


	Regarding claim 4, which depends from claim 1, Nyan additionally teaches …
characterized in that the reporter dye is a dye having a light-emitting wavelength of 450-685 nm. Specifically, Nyan teaches TET, TAMRA, Texas Red and CY3 (para. 66: “examples of particular fluorophores that can be used in the probes and primers … TET, … TAMRA, … Texas Red, … Cy3” ). In addition, Sigma teaches that the emission maximum of 538 nm for TET, 583 nm for TAMRA and 565 nm for Cy3 (p. 12, Fig. 5) and 603 nm for Texas Red (p. 11, spectral properties table).

	Regarding claim 5, which depends from claim 1, Nyan additionally teaches …
characterized in that the quencher of the oligonucleotide is a quencher having a light absorption wavelength band of 500-705 nm. Specifically, Nyan teaches TAMRA, DABCYL, Black Hole Quencher 1 or 2 (para. 66: “examples of particular fluorophores that can be used in the probes and primers … TAMRA”; para. 68: “an acceptor fluorophore is … Dabcyl, Black Hole Quenchers … such as BHQ1, BHQ2”). In addition, Sigma teaches the absorption maximum of 534 nm for BHQ1, 579 nm for BHQ2 (p. 12, Fig. 5) and 474 nm for Dabcyl (p. 12, left col., para. 2). Further, ATDBio teaches an absorption maximum of 555 nm for TAMRA, Table 1).

Regarding claim 15, Nyan teaches …
A kit amplifying a certain gene for samples of the infectious disease (para. 147: “the nucleic acid primers and probes disclosed herein can be supplied in the form of a kit of use in the detection or amplification of one or more viral nucleic acids”),

In view of the foregoing, claims 1, 4-5 and 15 are prima facie obvious over Nyan in view of view Di Fiori and Suwara, as evidenced by Sigma and ATDBio.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nyan (US Patent App. Pub. No. 2017/0044631) in view of Di Fiori (The Effect of Dye-Dye Interactions on the Spatial Resolution of Single-Molecule FRET Measurements in Nucleic Acids, Biophysical Journal, 98(10): 2265-2272, 2010) and Suwara (WO 2015/063498 A2), as applied to claim 1 above, and further in view of Tanner3 (Simultaneous multiple target detection in real-time loop-mediated isothermal amplification, BioTechniques, 53: 81-89, 2012).

Regarding claim 7, which depends from claim 1, Tanner additionally suggests …
characterized in that a melting temperature in which the oligonucleotide is unwound from the double-strand to the single strand is 30 - 70°C (p. 85, left col., para. 1: “the F1C regions described here range in Tm from 61°-74°C”). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, the specification does not provide evidence of unexpected results of the claimed range.

prima facie obvious to incorporate the primer design of Tanner into the LAMP primers of Nyan plus Suwara plus Di Fiori, discussed above. LAMP primer design is well-known in the art, and the ordinary artisan understands that the melting temperature of primers needs to be customized to each particular assay, and would be motivated to use teachings in the art to inform the optimization process. 

In view of the foregoing, claim 7 is prima facie obvious over Nyan in view of view Di Fiori and Suwara, and further in view of Tanner.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nyan (US Patent App. Pub. No. 2017/0044631) in view of Di Fiori (The Effect of Dye-Dye Interactions on the Spatial Resolution of Single-Molecule FRET Measurements in Nucleic Acids, Biophysical Journal, 98(10): 2265-2272, 2010) and Suwara (WO 2015/063498 A2), as applied to claim 15 above, and further in view of Benzine4 (Molecular Diagnostic Field Test for Point-of-Care Detection of Ebola Virus Directly From Blood, J Infect Dis, 214(Suppl 3):S234-S242, October 4, 2016).

	Regarding claim 25, which depends from claim 15, Nyan teaches …


	Nyan does not teach that the virus is Ebola virus.
	However, Benzine teaches this limitation (p. S235, left col., para. 2: “an RT-LAMP method for rapid detection of EBOV [Ebola virus] directly from whole blood … based on the amplification of glycoprotein (GP) gene of EBOV”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the oligonucleotide of Nyan plus Suwara plus Di Fiori, as discussed above, where the oligonucleotide is directed to a target nucleic acid from Ebola virus. Nyan teaches a LAMP assay that can be used for molecular diagnostics applications, and teaches that the assay be used to detect viral DNA. While Nyan does not specifically teach detecting Ebola virus, one of ordinary skill in the art would recognize that oligonucleotides having the structural features suggested by Nyan, Suwara and Di Fiori could be used to detect the Ebola virus of Benzine, thus increasing throughput in the molecular diagnostic assay.

Conclusion
SEQ ID NOs 1-18 are free of the art, and consequently claims 8 and 24 are free of the art. Specifically, the sequences consisting of each of SEQ ID Nos 1-18 are not found in the art, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nyan was cited in the PTO-892 Notice of References Cited mailed July 23, 2020.
        2 Di Fiori was cited in the PTO-892 Notice of References Cited mailed July 23, 2020.
        3 Tanner was cited in the Information Disclosure Statement submitted September 23, 2019.
        4 Benzine was cited in the PTO-892 Notice of References Cited mailed July 23, 2020.